Lamar, J.
The defendant was charged with the single offense of vagrancy, which, under the Penal Code, §453, may be committed in either of several ways; and the count here is not double .because it charges the commission of the offense in several of the methods prescribed by the statute, none of those alleged being repugnant to each, other. At the trial the offense could have been established by proof of the commission of either of the prohibited acts, nor vras the -State bound to elect between them. Heath v. State, 91 Ga. 126; Wingard v. State, 13 Ga. 398; Stephens v. State, 11 Ga. 226 (2); Sims v. State, 110 Ga. 290; Lascelles v. State, 90 Ga. 347 (4); Penal Code, § 929.
Allowing the chief of police to remain in court to assist the solicitor-general was not erroneous. Keller v. State, 102 Ga. 506.
It was • not improper for the court to read only so much of the code section as related to the acts of vagrancy set out in the indictment, and to exclude from the jury evidence of transactions occurring since the indictment. The grounds of the motion predicated upon the admission of illegal evidence do not set out what objections were urged, and can not be considered. The evidence, though conflicting, was amply sufficient to show that the defendant had no property, was able to work, and wandered and strolled about in idleness, and led an idle, immoral, and profligate life. Penal Code, § 453. The fact that the evidence for the defendant tended to establish that she occasionally did a little work and earned small sums of money; which, however, were insufficient to support her, was no answer to the general state of idleness in which she was shown to live. In Daniel v. State, 110 Ga. 915, a conviction was set aside because it appeared that “ the accused must have been at work for several months prior to” the alleged vagrancy, “ and must have earned a sufficiency for his support during that period.” Judgment affirmed.

All the Justices concur.